Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered October 8, 1992, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered, that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s claim, the written instructions on the verdict sheet properly instructed the jury to consider the counts charging murder in the second degree and manslaughter in the first degree in the alternative, and to consider the counts charging criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree in the alternative (see, CPL 310.20; People v Cole, 85 NY2d 990; People v Andujar, 212 AD2d 1054; People v Vargas, 199 AD2d 291; People v Campbell, 170 AD2d 982; see also, People v Green, 199 AD2d 533; People v McCray, 182 AD2d 838).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.